1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     ANTHONY BROOKS,                                        Case No. 3:19-cv-00672-GMN-CLB
4                                             Plaintiff                     ORDER
5            v.
6     ELLIOTT SATTLER,
7                                          Defendant
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has filed a Notice of Intent. (ECF No. 1-1). Plaintiff has not filed a complaint

12   or an application to proceed in forma pauperis in this matter.

13          Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a

14   complaint with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff thirty (30)

15   days from the date of this order to submit a complaint to this Court.

16          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

17   application to proceed in forma pauperis and attach both an inmate account statement

18   for the past six months and a properly executed financial certificate. Plaintiff will be

19   granted an opportunity to file an application to proceed in forma pauperis, or in the

20   alternative, pay the full filing fee for this action. If Plaintiff chooses to file an application

21   to proceed in forma pauperis he must file a fully complete application to proceed in forma

22   pauperis and attach both an inmate account statement for the past six months and a

23   properly executed financial certificate. Plaintiff is advised that this case will not be placed

24   in line for screening until the complaint is filed and he either pays the filing fee or files a

25   fully complete application to proceed in forma pauperis and attaches both an inmate

26   account statement for the past six months and a properly executed financial certificate.

27   Further, no extensions of time will be given beyond the thirty (30) day deadline for

28   compliance with this order.
1    II.    CONCLUSION
2           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
3    Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
4    as the document entitled information and instructions for filing an in forma pauperis
5    application.
6           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
7    Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on
8    the correct form with complete financial attachments in compliance with 28 U.S.C. §
9    1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
10   fee and the $50 administrative fee).
11          IT IS FURTHER ORDERED that Plaintiff will submit a complaint to this Court within
12   thirty (30) days from the date of this order.
13          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
14   approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
15   Clerk of the Court will also send Plaintiff a copy of his Notice of Intent. (ECF No. 1-1).
16          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
17   dismissal of this action may result.
18          DATED: November 18, 2019.
19
20                                              UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28                                                -2-
